04/15/2020


                    IN THE SUPREME COURT OF THE                                  Case Number: DA 19-0616
                         STATE OF MONTANA

                              Case No. DA 19-0616

CHERYL HOLDEN RICE,

            Plaintiff/Appellant,

JOHN KEELEY, JOAN KEELEY,

            Defendants/Appellees.

        On Appeal from the Montana Twenty-First Judicial District Court
                    Ravalli County, Cause No. DV-18-132
                        Before Hon. Howard F. Recht

                                    ORDER
      This comes to the Court upon the Unopposed Motion to Withdraw as

Counsel of Record and Consent to Withdrawal, and with good cause appearing,

      IT IS HEREBY ORDERED that Robert Erickson, Kristin Bannigan and the

law firm of Rhoades Siefert & Erickson PLLC are withdrawn as counsel of record

for Plaintiff/Appellant Cheryl Holden Rice. Any future notices and pleadings shall

be served on Cheryl Holden Rice as follows:

      Cheryl Holden Rice
      329 El Capitan Loop
      Stevensville, MT 59870




                                                                      Electronically signed by:
                                                                            Mike McGrath
                                                               Chief Justice, Montana Supreme Court
                                                                            April 15 2020